Title: To Thomas Jefferson from James Currie, 8 January 1802
From: Currie, James
To: Jefferson, Thomas


          
            Dr Sir
            Richmond Jany. 8th. 1802
          
          On the 5th Inst. I was supplied with the inclosed statement in regard to the former Award between you & Mr Ross & which may now be regarded I presume as final. in regard to the compensation to the arbiters by the parties Mr Ross told me whatever I would do on your account he should offer the same & tho they have said they wishd for nothing—I am of Opinion $100. between the parties $50 each would be a very handsome compensation by yorself & Mr Ross to them for their trouble in the business—20$ I am told is the present common fee for pleading a cause in any of the Superior Courts—perhaps that sum to be offered to each Gentleman may be fully adequate, you’ll please direct which appears to you most Expedient & proper—Indisposition has prevented me sending on this paper sooner—I recd inclosed in a favor addressd to me, the Jennerian Discovery &ca. &ca. concomitants & a letter from you to Dr B Waterhouse (of Massachusetts)—Cambridge dated Xmas day which I presume has been a mistake, I have taken the liberty to read the Book & have been deeply gratified in so doing, his Ingenuity & researches into, the history & nature of the disorder—merit highly of mankind in General I now return it not doubting it to be your wish I should do so—& Dr Whouse’s letter, with a corrected Copy of the award of the Arbitrators not recollecting whether you returned to me the former One sent you with the Other papers—the papers you mentioned not before having received from me. I called on Mr Ross for & recd them they shall be retained (or delivered to your Order) till your return home whichever you may direct. I am glad this business is ended & it is inconcieveable the numerous & little Obstructions that have impeded its final decision, I have only to add it will always afford me real pleasure to serve you & that I ever am with Unfeigned regard & sincere Esteem
          Your most Obedt & Very Hble Servt
          
            James Currie
          
        